Citation Nr: 0127102	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-14 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing 
of the right ear.  

3.  Entitlement to an increased (compensable) evaluation for 
defective hearing of the left ear with tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.  

By rating action in April 1969, the RO, in part, denied 
service connection for defective hearing of the right ear and 
a back disorder.  The veteran was notified of this decision 
and did not appeal.  At the same time, the RO granted service 
connection for defective hearing of the left ear with 
tinnitus and assigned a noncompensable rating.  

Also, by this same rating action, it was noted that a review 
of service medical records revealed that the veteran 
sustained a laceration near the left eye in 1967 which was 
sutured.  A line of duty determination was not shown.  It was 
concluded that the rating as to the scar of the face would be 
deferred for a report of investigation and a form 4176 from 
the veteran.  By letter dated the following month, the 
veteran was requested to complete and return the enclosed 
form 21-4176 regarding the facial scar sustained in service.  
He was notified that the evidence should be submitted 
preferably within 60 days; and that, in any case, it had to 
be received in the VA within one year from the date of the 
letter; otherwise, benefits, if entitlement were to be 
established, might not be paid prior to the date of its 
receipt.  A completed form 21-4176 was not received within 
the specified period.  In the meantime, the RO made several 
attempts to determine whether the Department of the Army made 
a line of duty determination.  In a document received in 
1970, it was noted that the Department of the Army had been 
unable to locate the master personnel file.  It was suggested 
that the veteran might have had only dispensary treatment and 
that no line of duty determination was made.  No further 
action was taken by the RO on this claim.  The matter will be 
discussed further below.

The issues currently before the Board arise from an April 
1995 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for a back disorder and defective hearing 
of the right ear and denied an increased rating for defective 
hearing of the left ear.  A personal hearing at the New York 
City RO before an RO employee was held in May 1999.  In 
August 2001, a hearing was held at that same RO before Iris 
S. Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 2001).  

By rating actions in October and December 1996, the RO denied 
service connection for post-traumatic stress disorder (PTSD) 
and a skin disorder due to exposure to Agent Orange.  At the 
personal hearing in May 1999, the hearing officer noted that 
the veteran wished to reopen the two claims.  The veteran 
also inquired as to the status of the claim of service 
connection for a scar on the face, which he claimed was still 
pending since April 1969.  The hearing officer indicated that 
he would refer these issues for additional development.  
However, on review of the evidentiary record, it does not 
appear that any action was taken on these matters.  [The 
veteran also raised these issues at the hearing before the 
undersigned member of the Board in August 2001.]  These 
issues are not inextricably intertwined with the issues on 
appeal and have not been developed for appellate review.  
Accordingly, the issues are referred to the RO for 
appropriate action.  

In a letter dated in August 2001, the representative raised 
the issue of entitlement to a temporary total rating for 
hospitalization under the provisions of 38 C.F.R. § 4.29.  
The issue has not been developed for appellate review and is 
not inextricably intertwined with the issues on appeal.  
Accordingly, the matter is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  Service connection for a back disorder and defective 
hearing of the right ear was finally denied by an unappealed 
rating decision by the RO in April 1969.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claims of service connection 
for a back disorder and defective hearing of the right ear is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

3.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.  

4.  The veteran does not have total deafness in the right 
ear.  

5.  The veteran's service-connected hearing loss of the left 
ear is manifested by a puretone threshold average of 51 
decibels, with speech recognition ability of 52 percent; the 
veteran has level VII hearing impairment in the left ear.  

6.  The veteran has recurrent tinnitus as a result of 
exposure to acoustic trauma during service.  


CONCLUSIONS OF LAW

1.  The April 1969 rating decision that denied service 
connection for a back disorder and defective hearing of the 
right ear is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.256, 3.159 and 3.326); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).  

3.  The April 1969 rating decision that denied service 
connection for defective hearing of the right ear is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for defective hearing 
in the right ear.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.156, 
3.159 and 3.326); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  

5.  The criteria for an increased (compensable) evaluation 
for defective hearing of the left ear are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective from 
June 10, 1999).  

6.  The criteria for a separate 10 percent rating for 
recurrent tinnitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. §§ 4.3, 4.87, Part 4, including Diagnostic Code 
6260 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence
Back Disorder & Defective Hearing of the Right Ear

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a).  

As noted above, service connection for a back disorder and 
defective hearing of the right ear was denied by rating 
action in April 1969.  The veteran was notified of this 
decision and did not appeal.  Because the present appeal does 
not arise from an original claim, but rather comes from an 
attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  In order to reopen a claim which 
has been previously finally denied, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  The 
new Act provides that VA must assist in the development of 
compensation claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.  It also eliminates the well grounded claim 
requirement and contains expanded notice provisions.  The 
Board will apply the revised law and implementing regulations 
cited above as they are clearly more favorable to the 
appellant's claim.  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issues presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA and 
implementing regulations.  However, in this case, all 
pertinent VA treatment records have been obtained in 
connection with the development of this claim.  Additionally, 
the veteran has not alleged the presence of any private 
medical records which would be relevant to the claims at 
issue on appeal.  By reason of the Statement of the Case the 
veteran was notified of what evidence was lacking in order to 
take favorable action.  Finally, at the Board hearing, the 
veteran was again notified of the type of evidence he should 
submit in support of his claim.  No additional evidence was 
submitted.

Thus, the Board finds that no prejudice to the veteran would 
result from the Board's consideration of this case, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA or implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Consequently, the Board finds that no further RO 
development of the issues on appeal are necessary.  

The evidence of record at the time of the April 1969 rating 
decision included the veteran's service medical records and 
reports of VA examinations conducted in January and February 
1969.  

The service medical records show a history of recurrent back 
pain from an automobile accident prior to service, and a 70 
decibel loss at 4,000 hertz on a pre-induction examination in 
June 1966.  No abnormal audiological findings of the left ear 
were noted at that time.  The service medical records show 
that the veteran was seen on a couple of occasions during 
service for hearing problems and back pain.  No specific 
findings or diagnosis for the veteran's back complaints were 
noted.  The veteran's separation examination in November 1968 
shows no pertinent abnormalities referable to the back.  
Audiological findings in the right ear at that time were as 
follows:  30, 10, 5, and 65 decibels at 500, 1,000, 2,000, 
and 4,000 hertz.  (The audiological findings were reported in 
ASA units.)  

When examined by VA in January 1969, the veteran reported 
that he hurt his back while working for a private hospital in 
1961, and that he was treated on a "compensation basis."  
[The veteran subsequently testified that he was treated 
through worker's compensation for this injury.  See 8/10/01 
hearing transcript p. 37]  The veteran reported that he 
developed back pain during basic training in 1967 and that he 
was treated with medication and a back support.  The veteran 
denied any treatment for back problems since his discharge 
from service.  On examination, the veteran had no difficulty 
undressing and wore no form of back support.  The veteran 
complained of pain and tenderness in the lumbosacral area.  
There was no listing of the spine and no muscle spasm.  The 
left (side) pelvis appeared slightly higher than the right 
with slight right lumbar curvature.  There was no limitation 
of motion of the spine.  Straight leg raising was negative, 
bilaterally, and there was no hamstring tightness.  Knee and 
ankle jerk was equal, bilaterally.  X-ray studies of the 
lumbosacral spine showed no intrinsic bone pathology.  The 
alignment of the vertebrae, width of the discs and the 
sacroiliac articulations were normal.  The diagnoses included 
lumbosacral strain.  

By rating action in April 1969, service connection was 
established for defective hearing of the left ear with 
tinnitus based on evidence of a hearing loss in the left ear 
during service and findings of same on VA examination within 
one year of discharge from service.  Service connection for 
defective hearing of the right ear was denied on the basis 
that there was no evidence of an increase of hearing loss in 
the right ear during service or on VA examination within one 
year of discharge from service.  Similarly, the RO found that 
there was no evidence of aggravation of the veteran's pre-
existing scoliosis of the back during service.  The veteran 
was notified of this decision and did not appeal.  

The evidence added to the record since the April 1969 rating 
decision includes copies of VA medical records from 1973 to 
2001, including reports of VA examinations in May 1989, 
September 1993 and August 1999, copies of private medical 
reports from 1996 to 1999, employment medical records from 
the U.S. Postal Service from 1969 to 1992, a transcript of a 
personal hearing at the RO in May 1999, and a transcript of a 
Travel Board hearing at the RO in August 2001.  

When examined by VA in May 1989, pure tone threshold, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
75
LEFT
45
45
45
55

Puretone average of the right ear was 41, and 48 in left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 82 in the left ear.  The 
diagnoses included impaired hearing loss, bilaterally.  

The VA hospital and outpatient records show treatment for 
various medical problems on numerous occasions from 1973 to 
2001.  Other than by way of history, none of the records 
offer any discussion or opinion as to the etiology of the 
veteran's current right hearing loss or back problems or 
otherwise relate them to military service.  

When examined by VA in September 1993, the veteran reported 
that he developed low back pain during service in 1967.  The 
veteran denied any history of a back injury from falls or 
automobile accidents.  The diagnosis was chronic, mild low 
back syndrome with no functional abnormality.  An addendum 
indicated that x-ray studies showed mild degenerative disc 
disease at L5-S1.  

On VA audiological examination in September 1993, the veteran 
reported bilateral hearing loss with difficulty understanding 
conversational speech and tinnitus since service.  The 
examiner also noted that the veteran had some occupational 
noise exposure as a tractor trailer operator for the Postal 
Service.  Pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
20
50
75
LEFT
45
45
45
50

The average of the right ear was 39 and the average of the 
left ear was 46.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 72 
percent in the left ear.  The examiner commented that the 
findings were consistent with a moderate to severe high 
frequency sensorineural hearing loss above 2,000 hertz in the 
right ear and a moderate sensorineural hearing loss in the 
left ear.  

On VA psychiatric examination in July 1996, the veteran 
reported that he retired from the Postal Service in 1992.  He 
then worked for a bus company driving a school bus until he 
received a fairly severe injury to his back and neck when the 
bus was hit from behind.  The veteran reported that he was 
unable to work because extended activity caused him 
musculoskeletal discomfort.  

A letter from Co-op City Chiropractic, dated in February 1995 
and received in January 1997, indicated that the veteran was 
first treated in December 1994 for examination and evaluation 
of injuries sustained in a motor vehicle accident three days 
earlier.  The veteran reported pain in his back, neck, and 
shoulders.  The examiner concluded that as a result of the 
accident, the veteran sustained a severe and permanent injury 
to his spine creating generalized vertebral motor unit 
biomechanical abnormality, nerve damage, inflammation and 
irritation with weakness and nerve irritation.  The examiner 
indicated that the veteran could expect chronic pain with 
periodic severe exacerbations of pain and weakness in his 
neck and to a lesser degree his low back causing him to alter 
his everyday life styles in order to cope with these 
injuries.  The examiner opined that the veteran would require 
lifetime conservative care and would experience accelerated 
arthritic changes in his spine due to this trauma.  

A report from S. Prufer, M.D., dated in August 1996 and 
received in January 1997, indicated that a MRI of the lumbar 
spine showed decreased disc height with anterior disc bulge 
at L5-S1 and posterior left lateral disc herniation at L5-S1.  

A private neurological report, dated in July 1996 and 
received in January 1997, indicated that the veteran had 
exacerbated his previously present neck and lower back pain 
from a motor vehicle accident in 1994 in an automobile 
accident in July 1996.  

Copies of employment health records from the U.S. Postal 
Service, received in July 1998, show that the veteran was 
seen on several occasions for low back pain beginning in 
September 1978.  At that time, the veteran reported that he 
sprained his lower back while rolling the landing gear down 
on a tractor-trailer.  The veteran was next seen for low back 
pain in March 1982 after reinjuring his back loading mail 
while seated.  The records show that the veteran was seen for 
low back pain periodically through June 1985.  

At a personal hearing at the RO in May 1999, the veteran 
reported that he injured his back in an automobile accident 
prior to entering service, but that his injuries were minor 
and that they resolved after a few days.  The veteran 
testified that he had no problems with his back or hearing 
when he entered service and that he believes his hearing loss 
was due to exposure to acoustic trauma from explosions and 
cannon fire from a U.S. battleship anchored just off shore.  
The veteran testified that his back started bothering him 
during basic training and that it has been chronic ever 
since.  

A private audiological report dated in April 1999 showed 
normal hearing sensitivity precipitously sloping above 2,000 
hertz to a severe sensorineural hearing loss in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear.  

On VA audiological examination in August 1999, the veteran 
reported that he had difficulty hearing since service.  The 
examiner noted that the veteran had been given hearing aids 
in February 1998, and that there was no significant change in 
his hearing acuity since then.  Pure tone thresholds, in 
decibels, on audiological evaluation were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
25
50
70
LEFT
50
50
50
55

The average of the right ear was 40 and the average of the 
left ear was 51.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 52 
percent in the left ear.  Speech recognition ability was 
mildly impaired on the right and severely impaired on the 
left.  There was no evidence of middle ear pathology.  

Medical records from Health Insurance Plan of Greater New 
York (HIP), received in September 1999, show treatment for 
various problems from 1973 to 1995.  A neurological 
examination in September 1973 showed the veteran's spine and 
musculoskeletal system were normal.  An ENT clinical record 
the same month shows that the veteran had sensorineural 
hearing loss in the left ear.  Otological examination was 
within normal limits.  Progress notes show treatment for low 
back pain in April 1986, and for bilateral sensorineural 
hearing loss in January 1987.  

At a personal hearing before the undersigned member of the 
Board at the RO in August 2001, the veteran testified that 
his hearing in the left ear was improved with the use of a 
hearing aid.  (T p. 4).  The veteran attributed his hearing 
loss in the right ear to exposure to acoustic trauma 
primarily from cannon fire from a battleship while serving in 
Vietnam.  The veteran testified that he injured his back 
while working at a hospital, and that he subsequently 
sprained his back in an automobile accident in the early 
1960's, prior to military service.  (T p. 24).  The veteran 
reported that he reinjured his back during basic training and 
was treated with muscle relaxors.  The veteran testified that 
he reinjured his back in an automobile accident in July 1996, 
and that it aggravated his back problems from service.  (T p. 
33).  The veteran testified that he received worker's 
compensation for a few months after the work related injury 
in the early 1960's.  (T p.36).  

Analysis

The VA and private medical records from 1969 to 2001 show 
that the veteran was seen on numerous occasions for various 
medical problems, including back pain.  However, despite the 
veteran's assertions that he has had chronic back pain since 
military service, the medical evidence shows that he was 
first treated for back problems after service beginning in 
1978, while he was working for the Postal Service.  In fact, 
a private neurological examination in 1973 shows that the 
veteran's spine and musculoskeletal system were normal.  His 
employment medical records show the onset of back pain in 
1978 while he was unloading mail.  Similar complaints were 
noted while sorting mail in 1982.  The records indicate that 
the veteran's back pain resolved with conservative treatment 
when he worked for the Postal Service, and he was last 
treated for back pain in 1985.  The records show that the 
veteran sustained a severe back injury in an automobile 
accident in 1994, and that he aggravated his back problems in 
a subsequent motor vehicle accident in 1996.  Moreover, a 
private medical care provider opined that the veteran's 
current back problems were the result of the automobile 
accident in 1994 and that they were aggravated by the 
accident in 1996.  In any event, the medical reports do not 
medically link the veteran's current back problems to 
military service nor do they indicated an increase in 
severity during service of a preservice disability which is 
not attributable to the natural progress of the disability.  
Thus, the additional medical evidence is not material.  

Similarly, with regard to the veteran's hearing loss in the 
right ear, the medical evidence added to the record since the 
final rating decision in April 1969 is not new, but merely 
cumulative and redundant of information previously 
considered.  The evidence previously reviewed showed that the 
veteran had a hearing loss in the right ear prior to entering 
service, during service and subsequent to service.  The 
current evidence merely shows continued hearing loss in the 
right ear.  Moreover, the additional medical evidence does 
not medically link or offer any probative information on the 
question of whether the veteran's pre-existing hearing loss 
in the right ear was aggravated by service.  Thus, the 
additional medical reports are not material.  

As to the veteran's testimony, while he is competent to 
provide an account of his symptoms, "the capability of [such 
a lay] witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge[,]" such as whether any preservice 
disability underwent an increase in severity or was otherwise 
aggravated by service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While the veteran and his representative 
assert that the pre-existing hearing loss in the right ear 
was aggravated by service, lay assertions regarding the 
question of medical diagnosis cannot constitute "evidence" 
for purposes of reopening the claim as neither are competent 
to provide such evidence.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Similarly, neither the veteran nor his 
representative is qualified to opine on whether his hearing 
loss in the right ear was aggravated by service.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings or opinion linking the veteran's current 
back problems to service or an increase in severity during 
service of any preexisting back disability.  In addition, the 
evidence does not establish that the veteran's pre-existing 
hearing loss in the right ear was aggravated by service.  
Accordingly, a basis to reopen the claims of service 
connection for a back disorder or defective hearing in the 
right ear have not been presented.  


Increased Rating - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

Initially, it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the ear were 
amended effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999).  As indicated earlier, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas.  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, the Board points out that as the 
old and new regulations for evaluating a hearing loss 
disorder are identical, neither rating criteria can be more 
favorable to the veteran's claim since the criteria are 
identical.  (The Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) and (b), which were added by the change in 
regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)  

Under the former and amended rating schedule, evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the Schedule establishes 
eleven auditory acuity levels from level I for essentially 
normal acuity through level XI for profound deafness.  38 
C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; Table VI 
(1998); 38 C.F.R. § 4.85(b) and (e) (1998), as amended by 64 
Fed. Reg. 25202 through 25210 (May 11, 1999).  See 
Lendenmann, supra.  The amended regulations changed the title 
of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In the instant case, the RO has considered the old and the 
revised regulations and provided the veteran with notice of 
both regulations.  The old and new regulations for evaluating 
a hearing loss disorder such as suffered by the veteran are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.  Accordingly, 
the Board finds that the RO's failure to consider the old 
regulations is not harmful to the veteran's claim and that no 
useful purpose would be served by remanding the matter to the 
RO for consideration of the old regulations.  

When service connection has been established for unilateral 
hearing loss disability, the severity of any hearing loss in 
the ear that is not service-connected will be considered, for 
VA disability rating purposes, only when total deafness in 
the nonservice-connected ear is demonstrated.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383.  In this regard, 
the Board notes that while the veteran asserted at the 
personal in August 2001 that his hearing had worsened since 
his last audiological examination, he does not claim to be 
deaf in the nonservice-connected right ear.  The Board has 
considered remanding the matter for another audiological 
examination.  However, as the veteran does not claim to be 
deaf in the nonservice-connected right ear, another 
examination would serve no useful purpose as a compensable 
rating could not be assigned absent deafness in the 
nonservice-connected ear.  Therefore, the veteran would not 
be prejudiced by the Board proceeding to the merits of the 
claim, and a remand would only result in needless delay and 
impose further burdens on the RO, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of unilateral hearing loss 
range from noncompensable to 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2001), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

In this case, service connection has only been established 
for the left ear.  The worst average puretone decibel loss 
for the veteran's left ear, achieved by adding the loss at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing by four, was 
51.  The percent of discrimination was no worse than 52.  By 
intersecting the column in Table VI (38 C.F.R. § 4.85) for 
average puretone decibel loss falling between 52 and 58 with 
the line for percent of discrimination from 50 to 57, the 
resulting numeric designation for the left ear is VII.  Since 
total deafness is not demonstrated in the right ear, numeric 
designation I is assigned to reflect normal hearing. 
VAOPGCPREC 32-97.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of VII for the 
left ear and I in the right ear, the point of intersection on 
Table VII requires assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation during the applicable period.  
Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Neither of these new provisions applies to the veteran's 
situation.  The audiometric evaluation did not show puretone 
thresholds of 55 decibels or more at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz, or 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz in either ear.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss in the left ear, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable disability rating for defective 
hearing of the left ear during the entire period of this 
claim.  


Tinnitus

The veteran's tinnitus was previously rated concurrently with 
hearing loss of the left ear under 38 C.F.R. § 4.87, 
Diagnostic Code 6100 of the Rating Schedule.  Under the 
former criteria, DC 6260, persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation.  The revised criteria 
remove the requirement that tinnitus be a symptom of either a 
head injury, a concussion or of acoustic trauma, and that it 
be persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  

The Board is aware that the rating criteria for evaluating 
tinnitus was also changed effective on June 10, 1999.  While 
consideration has been given to remanding the issue to the RO 
for review under both the old and the new rating criteria, 
the Board sees no need for doing so here, since evaluation 
under the either provision renders a favorable resolution to 
the veteran's claim without prejudice.  See Karnas, supra.  

In this case, service connection was established for hearing 
loss of the left ear with tinnitus.  Although the underlying 
etiology for the grant of service connection for hearing loss 
of the left ear with tinnitus was not indicated, the record 
shows that the veteran was exposed to acoustic trauma during 
service.  The evidence in 1969 and currently shows that the 
veteran suffers from recurrent tinnitus.  Therefore, the 
assignment of a separate 10 percent evaluation is warranted.  

Additionally, the Board notes that 10 percent is the maximum 
rating provided by both the old and the revised Rating 
Schedule for recurrent tinnitus.  Therefore, absent competent 
evidence showing an unusual or exceptional disability picture 
manifested by frequent periods of hospitalization or marked 
interference with employment, no higher rating is assignable.  
In this case, the evidence of record does not show that the 
veteran has required frequent periods of hospitalization nor 
is there any evidence in the claims file to suggest marked 
interference with employment as a result of tinnitus.  

Thus, the evidence of record does not reflect any factor 
which takes the rating of the veteran's tinnitus outside of 
the norm or which presents an exceptional case where his 
currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for defective hearing of the 
right ear, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  

An increased (compensable) rating for service-connected 
defective hearing of the left ear is denied.  

A separate rating of 10 percent for tinnitus of the left ear 
is granted, subject to VA laws and regulation concerning 
payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

